Opinion issued March 27, 2003








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-00225-CV
____________

IN RE IVO NABELEK, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator has filed a petition for writ of mandamus complaining of Harris County
District Clerk Charles Bacarisse's (1) alleged refusal to process relator's July 23, 2002
notice of appeal.  This Court has jurisdiction over this mandamus proceeding in order
to enforce the Court's jurisdiction.  See Tex. Gov't Code Ann. § 22.221(a) (Vernon
Supp. 2003).
	On March 18, 2003, the Clerk of this Court filed relator's July 23, 2002 notice
of appeal and assigned it to appellate cause number 01-03-00253-CV.  Accordingly,
we dismiss the petition for writ of mandamus as moot.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.
1. 	The underlying lawsuit is Nabelek v. Johnson, No. 2001-42336 (334th
Dist. Ct., Harris County, Tex., July 5, 2002).